Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/697,869, filed on November 27, 2019.  In response to Examiner’s Office Action of June 9, 2021, Applicant, on September 8, 2021, amended claims 1, 8 and 15.  Claims 1-20 are pending in this application and have been rejected below.  IDS filed on June 9, 2021 has been acknowledged.
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding 35 U.S.C. § 101 rejection, the amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. § 101 rejection for further explanation and rationale.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  
Response to Arguments
Applicant’s arguments filed September 8, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s .
On Pg. 8-10 of the Remarks, with respect 35 U.S.C. § 101, Applicant asserts that the presently claimed invention is directed to an improvement to the technological field associated with virtually designing products and services by automatically incorporating feedback found throughout the web and other applications as input into production of the virtual design. Applicant further states similar to McRo's invention which created a new automated process that replaces what the company described as a "tedious and time consuming" and "inaccurate" process previously used by animators, the present invention provides a more targeted approach for virtually designing a product and service. More specifically, the newly-amended claims include "identifying, by the computer, a first set of online feedback that is shared between a majority of users and a second set of online feedback that is based on the one or more categories of users, wherein the first set of online feedback and the second set of online feedback include identified problems relating to one or more topics from the one or more online websites, applications, and services…”.  In response, Examiner respectfully disagrees. The rules disclosed in McRO demonstrates improvements to a specific technological process (i.e., lip synchronization and manipulation of character facial expressions), thus improving computer animation without requiring an artist's constant intermediation with significant support in the specification. In contrast, the present claims contain improvements to the data analysis of an existing business process and not one of a technology or technological field. Examiner respectfully reminds Applicant, regardless of the complexity and/or granularity of the type of data, computational data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself is a judicial exception (i.e. abstract idea). Applicants have not identified anything in the claimed invention that shows or even submits the technology is being improved or there was a problem in the technology that the claimed invention solves.
On Pg. 11-12 of the Remarks, with respect 35 U.S.C. § 101, Applicant states even under Step 2A of the USPTO Guidance, the presently claimed invention integrates the alleged judicial exception into a practical application by applying, relying on, or using the alleged judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. In response, Examiner respectfully disagrees. The claims are direct to the abstract idea grouping of “Methods of Organizing Human Activity” – advertising, marketing or sales activities or behaviors; business relations.  Other than reciting a “computer”, “computer system”, “processors”, “computer-readable memories”, “computer-readable tangible storage devices”, “program instructions” and “computer program product” nothing in the claim elements preclude the step from being a methods of organizing human activity”.  Extracting and analyzing data to recommend a product and service specification is a sales/marketing activity and a method of organizing human activity. The machine learning –based product and service specification does not indicate whether the machine learning has been trained and is used to make a decision, or if the results of the decision are feedback to the model to make it smarter and allow it to make better decisions.
On Pg. 14-15 of the Remarks, with respect to the claim rejection(s) under 35 U.S.C. § 103, Applicant argues that cited references fail to describe using identified problems for a given topic (as opposed to feedback for a given product) as input for generating the machine learning-based product and service." Therefore, neither of the cited references disclose the more clearly recited limitations that include "identifying, by the computer, a first set of online feedback that is shared between a majority of users and a second set of online feedback that is based on the one or more categories of users, wherein the first set of online feedback and the second set of online feedback include identified problems relating to one or more topics from the one or more online websites, applications, and services;... generating, by the computer, the machine learning-based product and service specification to correspond to the majority of users and the one or more categories of users based on the identified problems relating to the one or more topics by automatically converting the received input, the first set of online feedback, and the second set of online feedback into parameters used for generating the machine learning-based product and service specification; and virtually producing, by the computer, a product and service based on the machine learning-based product and service specification."   In response, Boyle discloses input for machine learning design in Par. 50 “ In various embodiments, the design tool may be configured to perform the processes described herein, e.g., the processes shown in FIGS. 4-6, to design a product. The design tool 208 may receive input, automatically make design recommendations using machine learning/artificial intelligence, and generate output design specifications. The output of the design tool may be provided to a supplier to manufacture a product according to the specifications of the output.” Heath expounds on the feedback data Boyle by categorizing online feedback.  See 35 USC §103 analysis below for additional detail. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1- 7 are directed to a method for generating a machine learning-based product and service specification, Claims 8-14 are directed to a system for generating a machine learning-based product and service specification and Claims 15-20 are directed to an article of manufacture for generating a machine learning-based product and service specification.
Claim 1 recites a method for generating a machine learning-based product and service specification, Claim 8 recites a system for generating a machine learning-based product and service specification and Claim 15 recites an article of manufacture for generating a machine learning-based product and service specification, which include extracting online user data associated with online websites, applications, and services that are accessible by a user; identifying user-specific information for each user based on the extracted online user data; determining categories of users by determining whether the user-specific information is shared between users; identifying online/ feedback that is shared between a majority of users and online feedback that is based on categories of users, wherein the first set of online feedback and the second set of online feedback include identified problems relating to one or more topics from the one or more online websites, applications, and services ; receiving input for generating the machine learning-based product and service specification; and generating the machine learning-based product and service specification to correspond to the majority of users and the one or more categories of users based on the identified problems relating to the one or more topics by automatically converting the received input, the first set of online feedback, and the second set of online feedback into parameters used for generating the machine learning-based product and service specification, and producing a product and service based on the machine learning-based product and service specification.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” – advertising, marketing or sales activities or behaviors; business relations.  Other than reciting a “computer”, “computer system”, “processors”, “computer-readable memories”, “computer-readable tangible storage devices”, “program instructions” and “computer program product” nothing in the claim elements preclude the step from being a “Methods of Organizing Human Activity” – advertising, marketing or sales activities or behaviors; business relations.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The processor is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  The additional element of machine learning does not indicate whether the machine learning has been trained and is used to make a decision, or if the results of the decision are feedback to the model to make it smarter and allow it to make better decisions.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in customer market analysis. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer”, “computer system”, “processors”, “computer-readable memories”, “computer-readable tangible storage devices”, “program instructions” and “computer program product”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Regarding the additional element of “machine learning” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to extracting and receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and retrieving information in memory, Versata Dev. Group, Inc. v.SAP Am., Inc., 793 F.3d 1306.  Regarding the additional element of “machine learning” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-7, 9-14 and 16-20 recite the additional elements of extracted online user data and the user-specific information is selected from a group comprising at least one of demographic information and personality trait information; online websites, applications, and services are selected from a group comprising at least one of social media websites and applications, email websites and applications, messaging websites and applications, and shopping websites and applications; the first set of online feedback and the second set of online feedback comprises user-wide feedback that includes topics, product feedback associated with products, and service feedback associated with services; the received input for generating the machine learning-based product and service specification is selected from a group comprising a problem statement, parameters based on demographic information and personality trait information, and a submitted specification; in response to generating the machine learning-based product and service specification, predicting target users of the product and service; receiving a second set of input for refining the generated machine learning-based product and service specification;  and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 8 and 15.  Regarding Claims 2-7, 9-14 and 16-20 and the additional element of “computer”, “computer system” and “computer program product” -it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Regarding Claims 5-6, 12-14 and 18-20 the additional element of “machine learning” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-, 8, and 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over of Boyle et al., US Publication No. 20180349795 A1 [hereinafter Boyle], in view of Heath., US Publication No. 20130073336 A1 [hereinafter Heath. 
Regarding Claim 1, 
Boyle teaches
A computer-implemented method, the method comprising: extracting, by a computer, online user data associated with one or more online websites, applications, and services that are accessible by a user via the computer; (Boyle Par. 22-“ Design of a product using artificial intelligence is disclosed. New products are commonly designed to include product features selected based on intuition of a designer. However, given technological advancements in machine learning and artificial intelligence as well as big data analysis capabilities, new products are able to be designed at least in part using machine learning and artificial intelligence based on vast amounts of empirical data that would be impossible to analyze without the assistance of computers.; Par. 28-“At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users.”)
identifying, by the computer, user-specific information for each user based on the extracted online user data; (Boyle Par. 28- “At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users. Customer attributes may be collected when a customer enrolls with the system. For example, the customer may complete a survey about his or her measurements (height, weight, etc.), lifestyle, and preferences. This information may be stored to a customer profile. Customer attributes may be determined from social media and content created or curated by the customer on third party platforms such as Pinterest.RTM., Instagram.RTM., Facebook.RTM., LinkedIn.RTM., and the like.”)
determining, by the computer, one or more categories of users by determining whether one or more pieces of the user-specific information is shared between one or more users; (Boyle Par. 23-“ In various embodiments, optimizing computer machine learning to generate a design of a product includes receiving an identifier of an optimization goal. For example, the goal may include design and/or performance goals. In some embodiments, an example of a performance goal is "designing a new product that will be commercially successful for customers in Client Segment 1 for use in the winter season." A client segment may be a shared characteristic among those clients falling into the client segment. A client segment may also be defined by shared observed preferences.”)
receiving, by the computer, input for generating the machine learning-based product and service specification; (Boyle Par. 50-“ In various embodiments, the design tool may be configured to perform the processes described herein, e.g., the processes shown in FIGS. 4-6, to design a product. The design tool 208 may receive input, automatically make design recommendations using machine learning/artificial intelligence, and generate output design specifications. The output of the design tool may be provided to a supplier to manufacture a product according to the specifications of the output.”)
and generating, by the computer, a machine learning-based product and service specification … used for generating the machine learning-based product and service specification; (Boyle Par. 23-“ In various embodiments, optimizing computer machine learning to generate a design of a product includes receiving an identifier of an optimization goal. For example, the goal may include design and/or performance goals. In some embodiments, an example of a performance goal is "designing a new product that will be commercially successful for customers in Client Segment 1 for use in the winter season." A client segment may be a shared characteristic among those clients falling into the client segment. A client segment may also be defined by shared observed preferences.”; Par. 60-“ In various embodiments, the features may be based at least in part on natural language processing (NLP). For example, a computer system may extract information from text according to NLP techniques. Text generated by and about customers such as in product reviews, comment forms, social media, emails, and the like may be analyzed by an NLP system to determine customer preferences. For example, a customer may provide feedback (e.g., text) when they receive an item (e.g., 112 of FIG. 2). The feedback provided by the customer may be processed with NLP techniques to extract features.”; Par. 107)
and virtually producing, by the computer, a product and service based on the machine learning-based product and service specification (Boyle Par. 22-“ Design of a product using artificial intelligence is disclosed. New products are commonly designed to include product features selected based on intuition of a designer. However, given technological advancements in machine learning and artificial intelligence as well as big data analysis capabilities, new products are able to be designed at least in part using machine learning and artificial intelligence based on vast amounts of empirical data that would be impossible to analyze without the assistance of computers.; Par. 25-“The ordered list may be provided for use in manufacturing an alternative version of the selected base option with one or more of the alternative features in the ordered list. For example, one of the alternative features is selected for inclusion in the base option due to its high rank in the order and a design specification that identifies the selected alternative feature may be generated to be used to manufacture the resultant product, which is an alternative version of the selected base option.”).
Boyle teaches obtaining feed in Par. 34 and the feature is expounded upon by the teaching in Heath:
identifying, by the computer, a first set of online feedback that is shared between a majority of users and a second set of online feedback that is based on the one or more categories of users…; (Heath Par. 9-“ The consumer feedback can optionally be provided in a category from one or more online user online activity and/or social media sources, e.g., by electronically quantifying, on a networked computer system using a processor, the analyzed online consumer feedback for products or services via online activity,…”;Par. 63-66-“ electronically providing to said user, via a mobile or wireless device or computer, mobile and internet posting of said location based, customized consumer feedback social media analytics platform for providing analytic measurements data of online consumer feedback for products or services of past, present or future customers, users, and/or target markets, for companies, organizations, government agencies, and the like by electronically collecting and analyzing, on a networked computer system using a processor, qualitative or quantitative online social media online communications, activity, and other online communications and activity, relevant to consumer products or services, or promotions thereof, of interest, wherein said qualitative or quantitative online social media online communications, activity, and other online communications and activity are selected based on data comprising one or more selected from the group consisting of: [0063] (i) impressions data comprising tracking and analysis of website access of said user's, target markets' users, demographic groups or geographic data; [0064] (ii) location information data relating to selected; [0065] (a) users, target markets, demographic groups or geographic data; [0066] (b) (1) products or services; or (2) product or service providers;”).
… wherein the first set of online feedback and the second set of online feedback include identified problems relating to one or more topics from the one or more online websites, applications, and services (Heath Par. 412-“The invention can further provide wherein the other online social media subject matter includes subject matter associated with competitors in the category; further comprising electronically calculating on a computer system processor one or more of: how the share of online voice acquired by the consumer products or services, or promotions thereof, of interest trends over time; and how the share of online voice acquired by the consumer products or services, or promotions thereof, of interest trends over time with respect to the subject matter of the competitors in the category; further comprising electronically performing text edge processing on a computer system processor of the online consumer feedback data for products or services via online activity, communications, … of interest and relatedness of the one or more topics to the consumer products or services, or promotions thereof, of interest; wherein the text edge processing comprises (i) electronically on a computer system processor providing data sets showing the splitting up of phrases, from online consumer feedback data for products or services via online activity, communications, location information data, and social media content;… further comprising electronically identifying and contacting one or more representatives of online social media websites; wherein the actionable information data provided to companies, organizations, and governmental agencies includes real-time alerts providing information about customer service or quality issues relating to the company's products or services, or a competitor's competing product or service.”)
… to correspond to the majority of users and the one or more categories of users based on the identified problems relating to the one or more topics by automatically converting the received input, the first set of online feedback, and the second set of online feedback into parameters…; (Heath Par. 124-“ Embodiments optionally can present one or more aspects of analytic measurements data of online consumer feedback for products or services, or promotions thereof, optionally provided via online activity, communications, location information data, and social media content, optionally displayed or communicated electronically and/or in a graphical user interface (GUI), optionally in an intuitive and/or user-friendly manner at different levels of detail, levels, layers, and/or granularity that optionally provides, enables, displays or communicates one or more aspects of the quantified online consumer feedback for products or services, optionally grouped, organized, and/or filtered in a one or more of default and/or customizable presentations or displays.”; Par. 250-“Examples of the quantitative online consumer feedback for products or services via online activity, communications, location information data, and social media content data that can be provided by embodiments include: brand and product/service consumer or brand sentiment for users and their competition; the share of voice of the brand (e.g., volume of discussion about the brand, product or service) over the social media versus the competition; topics and keywords used by online discussion participants for the brand and the competition; information on the opinion leaders for the category (e.g., online social content authors with the most influential voices)”;Par. 412)
Boyle and Heath are directed to market research and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedback of Boyle and improve upon the feedback analysis, as taught by Heath, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Boyle with the motivation of collecting and presenting information to help users in a variety of ways such as, for example, product development (Heath Par.5).
Regarding Claim 2, Claim 9 and Claim 16, Boyle in view of Heath teach The computer-implemented method of claim 1,… The computer system of claim 8,… and The computer program product of claim 15,…
wherein the extracted online user data and the user-specific information is selected from a group comprising at least one of demographic information and personality trait information. (Boyle Par. 30-“ In various embodiments, customer attributes may be determined based on generalizations about other users who share characteristics with a particular customer. Generalizations about groups of customers may be made from individual customer attributes. Customers may be grouped by any characteristic, including gender, body type, shared preference (e.g., a measure of similarity between clients such as clients' objective or subjective attributes or learned similarity in product preferences), and the like.; Par. 39-“ In various embodiments, information about an item may be stored with one or more associated ratings such as style rating (e.g., a measure of customer satisfaction with a style of an item), size rating (e.g., a measure of an accuracy of the identified size of an item), fit rating (e.g., a measure of customer satisfaction with how well the item fits), quality rating (e.g., a measure of customer satisfaction with quality of an item), retention measure (e.g., a measure of a likelihood that a product leads to a future purchase by a customer), personalization measure (e.g., a measure of customer satisfaction with how well an item matches a customer's personality and uniqueness), style grouping measure (e.g., a likelihood that an item is categorized in a particular group), price value rating (e.g., a rating of a value of the item with respect to its price), and the like.”)
Regarding Claim 3, and Claim 10 Boyle in view of Heath teach The computer-implemented method of claim 1,… and  the computer system of claim 8,… 
wherein the one or more online websites, applications, and services is selected from a group comprising at least one of social media websites and applications, email websites and applications, messaging websites and applications, and shopping websites and applications. (Boyle Par. 28-“ At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users. Customer attributes may be collected when a customer enrolls with the system. For example, the customer may complete a survey about his or her measurements (height, weight, etc.), lifestyle, and preferences. This information may be stored to a customer profile. Customer attributes may be determined from social media and content created or curated by the customer on third party platforms such as Pinterest.RTM., Instagram.RTM., Facebook.RTM., LinkedIn.RTM., and the like.”)
Regarding Claim 4, Claim 11 and Claim 17, Boyle in view of Heath teach The computer-implemented method of claim 1,… The computer system of claim 8,… and The computer program product of claim 15,…
Boyle teaches product feedback in Par. 34 and the feature is expounded upon by Heath:
wherein the first set of online feedback and the second set of online feedback comprises user-wide feedback that includes one or more topics, product feedback associated with one or more products, and service feedback associated with one or more services. (Heath Par49-51-“ The invention can further provide further comprising electronically performing text edge processing on a computer system processor of the online consumer feedback data for products or services via online activity, communications, location information data, and social media content to electronically determine on a computer system processor frequency data of occurrence of one or more topics in conjunction with the consumer products or services, or promotions thereof, of interest and relatedness of the one or more topics to the consumer products or services, or promotions thereof, of interest, in order to provide targeted, location based, 2D or 3D mapped, or impressions to generate online location information data or promotions to provide improved or desired customer perception or sentiment regarding a company's products, services or promotions thereof.”)
Boyle and Heath are directed to market research and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedback of Boyle and improve upon the feedback analysis, as taught by Heath, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Boyle with the motivation of collecting and presenting information to help users in a variety of ways such as, for example, product development (Heath Par.5).
Regarding Claim 5, Claim 12 and Claim 18, Boyle in view of Heath teach The computer-implemented method of claim 1,… The computer system of claim 8,… and The computer program product of claim 15,…
wherein the received input for generating the machine learning-based product and service specification is selected from a group comprising at least one of a problem statement, one or more parameters based on demographic information and personality trait information, and a submitted specification. (Boyle Par. 23“In various embodiments, optimizing computer machine learning to generate a design of a product includes receiving an identifier of an optimization goal. For example, the goal may include design and/or performance goals. In some embodiments, an example of a performance goal is "designing a new product that will be commercially successful for customers in Client Segment 1 for use in the winter season." A client segment may be a shared characteristic among those clients falling into the client segment. A client segment may also be defined by shared observed preferences. An example of a design goal is one or more features that must be included in the design of a product such as "designing a new product that incorporates polka dots." A product generated by the processes described herein may be based on a base option, which may be defined by a set of one or more features. In some embodiments, starting from a blank template, one or more features may be added to define the base option. Using the example of "designing a new product that incorporates polka dots," the base option specifies "polka dots" as an included feature. In some embodiments, starting from the base option, one or more features may be swapped out and/or added. For example, the base option may be a body and/or defined by fit specifications. The base option may be a style in inventory (e.g., an existing style), and features may be modified from the base option.”)
Regarding Claim 6, Claim 13 and Claim 19, Boyle in view of Heath teach the computer-implemented method of claim 1,… the computer system of claim 8,… and the computer program product of claim 15,…
further comprising: in response to generating the machine learning-based product and service specification, predicting, by the computer, target users of the product and service. (Boyle Par. 54- “The training data may be derived from data about items stored in database 206 of FIG. 2. Different prediction models can be trained for different prediction model categories or segments. To train each of the different models, different sets of training data can be gathered specifically for different models to be trained. For example, past performance data associated with a metric to be predicted using a particular type of model is gathered for various different segments, and different models of the particular type may be trained for each of the various different segment combinations.”)
Regarding Claim 7, Claim 14 and Claim 20, Boyle in view of Heath teach the computer-implemented method of claim 1,… the computer system of claim 8,… and the computer program product of claim 15,…
further comprising: receiving, by the computer, a second set of input for refining the generated machine learning-based product and service specification. (Boyle Par. 25- “To determine what attributes/features to add or replace in a base option, one or more machine learning prediction models selected based at least in part on the optimization goal is utilized to determine prediction values associated with alternative features for the selected base option. The one or more machine learning prediction models were trained using training data to at least identify machine learning weight values associated with the alternative features for the one or more machine learning prediction models. For example, an alternative feature or a combination of features may be provided to a trained machine learning model to determine a goal optimization prediction score for the feature or combination of features with respect to the optimization goal and/or the selected base option. Based on the prediction values, at least a portion of the alternative features may be sorted to generate an ordered list of the at least portion of the alternative features for the selected base option. For example, the goal optimization prediction scores of the features may be used to rank the features with respect to predictions on how their inclusion in the base option would positively impact the goal optimization. The ordered list may be provided for use in manufacturing an alternative version of the selected base option with one or more of the alternative features in the ordered list. For example, one of the alternative features is selected for inclusion in the base option due to its high rank in the order and a design specification that identifies the selected alternative feature may be generated to be used to manufacture the resultant product, which is an alternative version of the selected base option.”)

Regarding Claim 8, 
Boyle teaches
A computer system, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: extracting online user data associated with one or more online websites, applications, and services that are accessible by a user via a computing device; (Boyle Par. 20-“The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”; Par. 22-“ Design of a product using artificial intelligence is disclosed. New products are commonly designed to include product features selected based on intuition of a designer. However, given technological advancements in machine learning and artificial intelligence as well as big data analysis capabilities, new products are able to be designed at least in part using machine learning and artificial intelligence based on vast amounts of empirical data that would be impossible to analyze without the assistance of computers.; Par. 28-“ At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users.”)
identifying user-specific information for each user based on the extracted online user data; (Boyle Par. 28-“ At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users. Customer attributes may be collected when a customer enrolls with the system. For example, the customer may complete a survey about his or her measurements (height, weight, etc.), lifestyle, and preferences. This information may be stored to a customer profile. Customer attributes may be determined from social media and content created or curated by the customer on third party platforms such as Pinterest.RTM., Instagram.RTM., Facebook.RTM., LinkedIn.RTM., and the like.”)
determining one or more categories of users by determining whether one or more pieces of the user-specific information is shared between one or more users; (Boyle Par. 23-“ In various embodiments, optimizing computer machine learning to generate a design of a product includes receiving an identifier of an optimization goal. For example, the goal may include design and/or performance goals. In some embodiments, an example of a performance goal is "designing a new product that will be commercially successful for customers in Client Segment 1 for use in the winter season." A client segment may be a shared characteristic among those clients falling into the client segment. A client segment may also be defined by shared observed preferences.”)
receiving input for generating the machine learning-based product and service specification; (Boyle Par. 50-“ In various embodiments, the design tool may be configured to perform the processes described herein, e.g., the processes shown in FIGS. 4-6, to design a product. The design tool 208 may receive input, automatically make design recommendations using machine learning/artificial intelligence, and generate output design specifications. The output of the design tool may be provided to a supplier to manufacture a product according to the specifications of the output.”)
and generating a machine learning-based product and service specification based on the received input, the one or more categories of users, …used for generating the machine learning-based product and service specification; (Boyle Par. 23-“ In various embodiments, optimizing computer machine learning to generate a design of a product includes receiving an identifier of an optimization goal. For example, the goal may include design and/or performance goals. In some embodiments, an example of a performance goal is "designing a new product that will be commercially successful for customers in Client Segment 1 for use in the winter season." A client segment may be a shared characteristic among those clients falling into the client segment. A client segment may also be defined by shared observed preferences.”; Par. 60-“ In various embodiments, the features may be based at least in part on natural language processing (NLP). For example, a computer system may extract information from text according to NLP techniques. Text generated by and about customers such as in product reviews, comment forms, social media, emails, and the like may be analyzed by an NLP system to determine customer preferences. For example, a customer may provide feedback (e.g., text) when they receive an item (e.g., 112 of FIG. 2). The feedback provided by the customer may be processed with NLP techniques to extract features.”; Par. 107)
and virtually producing a product and service based on the machine learning-based product and service specification. (Boyle Par. 22-“ Design of a product using artificial intelligence is disclosed. New products are commonly designed to include product features selected based on intuition of a designer. However, given technological advancements in machine learning and artificial intelligence as well as big data analysis capabilities, new products are able to be designed at least in part using machine learning and artificial intelligence based on vast amounts of empirical data that would be impossible to analyze without the assistance of computers.; Par. 25-“The ordered list may be provided for use in manufacturing an alternative version of the selected base option with one or more of the alternative features in the ordered list. For example, one of the alternative features is selected for inclusion in the base option due to its high rank in the order and a design specification that identifies the selected alternative feature may be generated to be used to manufacture the resultant product, which is an alternative version of the selected base option.”).

Boyle teaches obtaining feed in Par. 34 and the feature is expounded upon by the teaching in Heath:
identifying a first set of online feedback that is shared between a majority of users and a second set of online feedback that is based on the one or more categories of users…; (Heath Par. 9-“ The consumer feedback can optionally be provided in a category from one or more online user online activity and/or social media sources, e.g., by electronically quantifying, on a networked computer system using a processor, the analyzed online consumer feedback for products or services via online activity,…”;Par. 63-66-“ electronically providing to said user, via a mobile or wireless device or computer, mobile and internet posting of said location based, customized consumer feedback social media analytics platform for providing analytic measurements data of online consumer feedback for products or services of past, present or future customers, users, and/or target markets, for companies, organizations, government agencies, and the like by electronically collecting and analyzing, on a networked computer system using a processor, qualitative or quantitative online social media online communications, activity, and other online communications and activity, relevant to consumer products or services, or promotions thereof, of interest, wherein said qualitative or quantitative online social media online communications, activity, and other online communications and activity are selected based on data comprising one or more selected from the group consisting of: [0063] (i) impressions data comprising tracking and analysis of website access of said user's, target markets' users, demographic groups or geographic data; [0064] (ii) location information data relating to selected; [0065] (a) users, target markets, demographic groups or geographic data; [0066] (b) (1) products or services; or (2) product or service providers;”).
…wherein the first set of online feedback and the second set of online feedback include identified problems relating to one or more topics from the one or more online websites, applications, and services (Heath Par. 412-“The invention can further provide wherein the other online social media subject matter includes subject matter associated with competitors in the category; further comprising electronically calculating on a computer system processor one or more of: how the share of online voice acquired by the consumer products or services, or promotions thereof, of interest trends over time; and how the share of online voice acquired by the consumer products or services, or promotions thereof, of interest trends over time with respect to the subject matter of the competitors in the category; further comprising electronically performing text edge processing on a computer system processor of the online consumer feedback data for products or services via online activity, communications, … of interest and relatedness of the one or more topics to the consumer products or services, or promotions thereof, of interest; wherein the text edge processing comprises (i) electronically on a computer system processor providing data sets showing the splitting up of phrases, from online consumer feedback data for products or services via online activity, communications, location information data, and social media content;… further comprising electronically identifying and contacting one or more representatives of online social media websites; wherein the actionable information data provided to companies, organizations, and governmental agencies includes real-time alerts providing information about customer service or quality issues relating to the company's products or services, or a competitor's competing product or service.”);
… to correspond to the majority of users and the one or more categories of users based on the identified problems relating to the one or more topics by automatically converting the received input, the first set of online feedback, and the second set of online feedback into parameters …(Heath Par. 124-“ Embodiments optionally can present one or more aspects of analytic measurements data of online consumer feedback for products or services, or promotions thereof, optionally provided via online activity, communications, location information data, and social media content, optionally displayed or communicated electronically and/or in a graphical user interface (GUI), optionally in an intuitive and/or user-friendly manner at different levels of detail, levels, layers, and/or granularity that optionally provides, enables, displays or communicates one or more aspects of the quantified online consumer feedback for products or services, optionally grouped, organized, and/or filtered in a one or more of default and/or customizable presentations or displays.”; Par. 250-“Examples of the quantitative online consumer feedback for products or services via online activity, communications, location information data, and social media content data that can be provided by embodiments include: brand and product/service consumer or brand sentiment for users and their competition; the share of voice of the brand (e.g., volume of discussion about the brand, product or service) over the social media versus the competition; topics and keywords used by online discussion participants for the brand and the competition; information on the opinion leaders for the category (e.g., online social content authors with the most influential voices)”;Par. 412)
Boyle and Heath are directed to market research and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedback of Boyle and improve upon the feedback analysis, as taught by Heath, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Boyle with the motivation of collecting and presenting information to help users in a variety of ways such as, for example, product development (Heath Par.5).
Regarding Claim 15, 
Boyle teaches
A computer program product, comprising: one or more tangible computer-readable storage devices and program instructions stored on at least one of the one or more tangible computer-readable storage devices, the program instructions executable by a processor, the program instructions comprising: program instructions to extract online user data associated with one or more online websites, applications, and services that are accessible by a user via a computing device; (Boyle Par. 20-“The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”; Par. 22-“ Design of a product using artificial intelligence is disclosed. New products are commonly designed to include product features selected based on intuition of a designer. However, given technological advancements in machine learning and artificial intelligence as well as big data analysis capabilities, new products are able to be designed at least in part using machine learning and artificial intelligence based on vast amounts of empirical data that would be impossible to analyze without the assistance of computers.; Par. 28-“ At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users.”)
program instructions to identify user-specific information for each user based on the extracted online user data; (Boyle Par. 28-“ At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users. Customer attributes may be collected when a customer enrolls with the system. For example, the customer may complete a survey about his or her measurements (height, weight, etc.), lifestyle, and preferences. This information may be stored to a customer profile. Customer attributes may be determined from social media and content created or curated by the customer on third party platforms such as Pinterest.RTM., Instagram.RTM., Facebook.RTM., LinkedIn.RTM., and the like.”; Par. 20)
program instructions to determine one or more categories of users by determining whether one or more pieces of the user-specific information is shared between one or more users; (Boyle Par. 23-“ In various embodiments, optimizing computer machine learning to generate a design of a product includes receiving an identifier of an optimization goal. For example, the goal may include design and/or performance goals. In some embodiments, an example of a performance goal is "designing a new product that will be commercially successful for customers in Client Segment 1 for use in the winter season." A client segment may be a shared characteristic among those clients falling into the client segment. A client segment may also be defined by shared observed preferences.”; Par. 20)
program instructions to receive input for generating the machine learning-based product and service specification; (Boyle Par. 50-“ In various embodiments, the design tool may be configured to perform the processes described herein, e.g., the processes shown in FIGS. 4-6, to design a product. The design tool 208 may receive input, automatically make design recommendations using machine learning/artificial intelligence, and generate output design specifications. The output of the design tool may be provided to a supplier to manufacture a product according to the specifications of the output.”)
and program instructions to generate the machine learning-based product and service specification based on the received input, the one or more categories of users, … used for generating the machine learning-based product and service specification; (Boyle Par. 23-“ In various embodiments, optimizing computer machine learning to generate a design of a product includes receiving an identifier of an optimization goal. For example, the goal may include design and/or performance goals. In some embodiments, an example of a performance goal is "designing a new product that will be commercially successful for customers in Client Segment 1 for use in the winter season." A client segment may be a shared characteristic among those clients falling into the client segment. A client segment may also be defined by shared observed preferences.”; Par. 60-“ In various embodiments, the features may be based at least in part on natural language processing (NLP). For example, a computer system may extract information from text according to NLP techniques. Text generated by and about customers such as in product reviews, comment forms, social media, emails, and the like may be analyzed by an NLP system to determine customer preferences. For example, a customer may provide feedback (e.g., text) when they receive an item (e.g., 112 of FIG. 2). The feedback provided by the customer may be processed with NLP techniques to extract features.”; Par. 107)
and program instructions to virtually produce a product and service based on the machine learning-based product and service specification. (Boyle Par. 22-“ Design of a product using artificial intelligence is disclosed. New products are commonly designed to include product features selected based on intuition of a designer. However, given technological advancements in machine learning and artificial intelligence as well as big data analysis capabilities, new products are able to be designed at least in part using machine learning and artificial intelligence based on vast amounts of empirical data that would be impossible to analyze without the assistance of computers.; Par. 25-“The ordered list may be provided for use in manufacturing an alternative version of the selected base option with one or more of the alternative features in the ordered list. For example, one of the alternative features is selected for inclusion in the base option due to its high rank in the order and a design specification that identifies the selected alternative feature may be generated to be used to manufacture the resultant product, which is an alternative version of the selected base option.”; Par. 107).

Boyle teaches obtaining feed in Par. 34 and the feature is expounded upon by the teaching in Heath:
program instructions to identify a first set of online feedback that is shared between a majority of users and a second set of online feedback that is based on the one or more categories of users…; (Heath Par. 9-“ The consumer feedback can optionally be provided in a category from one or more online user online activity and/or social media sources, e.g., by electronically quantifying, on a networked computer system using a processor, the analyzed online consumer feedback for products or services via online activity,…”;Par. 63-66-“ electronically providing to said user, via a mobile or wireless device or computer, mobile and internet posting of said location based, customized consumer feedback social media analytics platform for providing analytic measurements data of online consumer feedback for products or services of past, present or future customers, users, and/or target markets, for companies, organizations, government agencies, and the like by electronically collecting and analyzing, on a networked computer system using a processor, qualitative or quantitative online social media online communications, activity, and other online communications and activity, relevant to consumer products or services, or promotions thereof, of interest, wherein said qualitative or quantitative online social media online communications, activity, and other online communications and activity are selected based on data comprising one or more selected from the group consisting of: [0063] (i) impressions data comprising tracking and analysis of website access of said user's, target markets' users, demographic groups or geographic data; [0064] (ii) location information data relating to selected; [0065] (a) users, target markets, demographic groups or geographic data; [0066] (b) (1) products or services; or (2) product or service providers;”; Par. 300).
…wherein the first set of online feedback and the second set of online feedback include identified problems relating to one or more topics from the one or more online websites, applications, and services (Heath Par. 412-“The invention can further provide wherein the other online social media subject matter includes subject matter associated with competitors in the category; further comprising electronically calculating on a computer system processor one or more of: how the share of online voice acquired by the consumer products or services, or promotions thereof, of interest trends over time; and how the share of online voice acquired by the consumer products or services, or promotions thereof, of interest trends over time with respect to the subject matter of the competitors in the category; further comprising electronically performing text edge processing on a computer system processor of the online consumer feedback data for products or services via online activity, communications, … of interest and relatedness of the one or more topics to the consumer products or services, or promotions thereof, of interest; wherein the text edge processing comprises (i) electronically on a computer system processor providing data sets showing the splitting up of phrases, from online consumer feedback data for products or services via online activity, communications, location information data, and social media content;… further comprising electronically identifying and contacting one or more representatives of online social media websites; wherein the actionable information data provided to companies, organizations, and governmental agencies includes real-time alerts providing information about customer service or quality issues relating to the company's products or services, or a competitor's competing product or service.”);
… to correspond to the majority of users and the one or more categories of users based on the identified problems relating to the one or more topics by automatically converting the received input, the first set of online feedback, and the second set of online feedback into parameters... (Heath Par. 124-“ Embodiments optionally can present one or more aspects of analytic measurements data of online consumer feedback for products or services, or promotions thereof, optionally provided via online activity, communications, location information data, and social media content, optionally displayed or communicated electronically and/or in a graphical user interface (GUI), optionally in an intuitive and/or user-friendly manner at different levels of detail, levels, layers, and/or granularity that optionally provides, enables, displays or communicates one or more aspects of the quantified online consumer feedback for products or services, optionally grouped, organized, and/or filtered in a one or more of default and/or customizable presentations or displays.”; Par. 250-“Examples of the quantitative online consumer feedback for products or services via online activity, communications, location information data, and social media content data that can be provided by embodiments include: brand and product/service consumer or brand sentiment for users and their competition; the share of voice of the brand (e.g., volume of discussion about the brand, product or service) over the social media versus the competition; topics and keywords used by online discussion participants for the brand and the competition; information on the opinion leaders for the category (e.g., online social content authors with the most influential voices)”;Par. 412)
Boyle and Heath are directed to market research and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedback of Boyle and improve upon the feedback analysis, as taught by Heath, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Boyle with the motivation of collecting and presenting information to help users in a variety of ways such as, for example, product development (Heath Par.5).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. 20150186932 A1 to Xu et al.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624